Order entered November 30, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                 No. 05-20-00074-CR
                                 No. 05-20-00075-CR
                                 No. 05-20-00076-CR
                                 No. 05-20-00077-CR

                   ROBERTO CANAMARGARZA, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                             Dallas County, Texas
               Trial Court Cause Nos. F18-60209-T, F18-60210-T,
                          F18-60212-T & F18-60211-T

                                      ORDER

      We GRANT the State’s November 23, 2020 second motion for an extension

of time to file its brief. We ORDER the brief received with the motion filed as of

the date of this order.

                                              /s/   CORY L. CARLYLE
                                                    JUSTICE